DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 16-31 are pending.

Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a state determiner configured to detect a state of the object placement portion” in claims 23-25 and “a state determiner configured to detect a state of the occupant of the vehicle” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically:
a state determiner configured to detect a state of the object placement portion corresponds to “object placement controller 150” and/or an in-vehicle camera 98 which provides images for recognizing an object placed in the object placement portion ([0112] of PGPub); and
a state determiner configured to detect a state of the occupant of the vehicle corresponds to the “object placement controller 150” and/or “the gripping state determiner 84” which is a sensor ([0076], [0054] of PG Pub) and/or “state determiner 152” which is a part of the automated driving controller 100A (Fig. 7)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16, 30, and 31, the claims recite “automatically controlling at least one of acceleration or deceleration and steering of a vehicle” (claim 16, lines 4-5; claim 30, lines 3-4; and claim 31, lines 3-4). The combined use of “at least one”, “or”, and “and” make this limitation unclear. It is not clear what subsystem(s) need to be controlled under the broadest reasonable interpretation.
Claims 17-29 are rejected for the same reason by dependence on claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-24 and 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bendewald et al. (US 2016/0375811 A1).
Regarding claim 16, Bendewald teaches a vehicle control system comprising: 
an object placement portion in which an object can be placed ([0019]: storage element, adjustable table, storage shell; Figs. 2-7; cup holder 37); 
an automated driving controller configured to execute automated driving for automatically controlling at least one of acceleration or deceleration and steering of a vehicle ([0005], [0031]); and 
an object placement controller configured to change the object placement portion from a first mode to a second mode in which the object placement portion is more easily used by an occupant of the vehicle than in the first mode in accordance with a control state of automated driving executed by the automated driving controller ([0032]: storage table control unit 17; [0010], [0039]; various positions; [0013], [0018], [0038]: autonomously adjusted).  
Regarding claim 17, Bendewald teaches the vehicle control system according to claim 16, and Bendewald also teaches that the second mode is a state in which a location of the object placement portion is closer to the occupant of the vehicle than in the first mode ([0010], [0039]; various positions; see also Fig. 1: positions N, I, II, and III in order of distance to the occupant).  
Regarding claim 18, Bendewald teaches the vehicle control system according to claim 16, and Bendewald also teaches that the first mode is a state in which the object placement portion is stored in a storage (Fig. 1: “N” or “non-use” position), and the second mode is a state in which the object placement portion has emerged from the storage (Fig. 1: I, II, or III positions).  
Regarding claim 19, Bendewald teaches the vehicle control system according to claim 16, and Bendewald also teaches that the second mode is a state in which a direction of a placement surface of the object placement portion is closer to a horizontal direction than in the first mode (Fig. 11 where the storage element is embodied in the manner of a roller blind).  
Regarding claim 20, Bendewald teaches the vehicle control system according to claim 16, and Bendewald also teaches that the automated driving controller executes the automated driving by varying a degree of automated driving ([0032]: autopilot mode is activated or deactivated), and the object placement controller sets the object placement portion in the second mode in accordance with the degree of automated driving executed by the automated driving controller ([0032]: storage table control unit 17; [0010], [0039]; various positions; [0013], [0018], [0038]: autonomously adjusted).  
Regarding claim 21, Bendewald teaches the vehicle control system according to claim 20, and Bendewald also teaches that the object placement controller sets the object placement portion in the second mode when the degree of automated driving executed by the automated driving controller decreases ([0032]: storage table control unit 17; [0010], [0039]; various positions; [0013], [0018], [0038]: autonomously adjusted; Examiner notes that this claim does not specify a meaning for “second mode”; additionally or alternatively, [0018]: upon deactivation of autopilot, the storage element is autonomously returned into a normal position or into the position of non-use; i.e. when degree of automated driving decreases, the storage element is set into a partially or fully retracted position, either one of which may constitute a “second mode”).  
Regarding claim 22, Bendewald teaches the vehicle control system according to claim 21, and Bendewald also teaches that the object placement controller returns the object placement portion to the first mode when the object placement portion is in the second mode and the degree of automated driving increases ([0032]: storage table control unit 17; [0010], [0039]; various positions; [0013], [0018], [0038]: autonomously adjusted; Examiner notes that this claim does not specify a meaning for “first mode”; additionally or alternatively, [0038]: when autopilot mode is activated, adjustment of storage table 11 into autopilot position III takes place automatically; i.e. when degree of automated driving increases, the storage element is set into a fully extended position which may constitute a “first mode”).  
Regarding claim 23, Bendewald teaches the vehicle control system according to claim 21, and Bendewald also teaches: 
a state determiner configured to detect a state of the object placement portion ([0011]: sensors detect whether objects are present on the storage element), 
wherein, in a case in which the object placement portion is in the second mode and the degree of automated driving increases, the object placement controller maintains the object placement portion in the second mode when the state determiner determines that there is an object in the object placement portion ([0011]: in a case where objects are present on the storage table which could slide off during adjustment of the storage table, retraction of the storage element into its position of non-use may be blocked; Note that the retracted position(s) (i.e. “second mode” as cited for the rejection of parent claim 21) includes partially extended positions ([0018]) where the non-use position is fully retracted).  
Regarding claim 24, Bendewald teaches the vehicle control system according to claim 22, and Bendewald also teaches: 
a state determiner configured to detect a state of the object placement portion ([0011]: sensors detect whether objects are present on the storage element), 
wherein, in a case in which the object placement portion is in the second mode and the degree of automated driving increases, the object placement controller maintains the object placement portion in the second mode when the state determiner determines that there is an object in the object placement portion ([0011]: in a case where objects are present on the storage table which could slide off during adjustment of the storage table, retraction of the storage element into its position of non-use may be blocked; Note that the retracted position(s) (i.e. “second mode” as cited for the rejection of parent claim 21) includes partially extended positions ([0018]) where the non-use position is fully retracted).  
Regarding claim 28, Bendewald teaches the vehicle control system according to claim 16, and Bendewald also teaches that the object placement controller sets the object placement portion in the second mode by causing the object placement portion to emerge between a driver's seat and a passenger's seat ([0014]: storage element may be disposed in a center console).  
Regarding claim 29, Bendewald teaches the vehicle control system according to claim 20, wherein the object placement controller sets the object placement portion in the second mode when the degree of the automated driving executed by the automated driving controller increases ([0032]: storage table control unit 17; [0010], [0039]; various positions; [0013], [0018], [0038]: autonomously adjusted; Examiner notes that this claim does not specify a meaning for “second mode”; additionally or alternatively, [0038]: when autopilot mode is activated, adjustment of storage table 11 into autopilot position III takes place automatically; i.e. when degree of automated driving increases, the storage element is set into a fully extended position which may constitute a “second mode”).  
Regarding claim 30, Bendewald teaches a vehicle control method using a vehicle control device, the vehicle control method comprising: 
executing automated driving for automatically controlling at least one of acceleration or deceleration and steering of a vehicle ([0005], [0031]); and 
setting an object placement portion in which an object can be placed from a first mode to a second mode in which the object placement portion can be more easily used by an occupant of the vehicle than in the first mode in accordance with a control state of the executed automated driving ([0032]: storage table control unit 17; [0010], [0039]; various positions; [0013], [0018], [0038]: autonomously adjusted).   
Regarding claim 31, Bendewald teaches a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer (driver assistance device 13 and storage table control unit 17; “non-transitory computer-readable storage medium” and “computer program” are considered necessarily inherent for the disclosure to be enabled, particularly for autonomous driving) to perform at least: 
execute automated driving for automatically controlling at least one of acceleration or deceleration and steering of a vehicle ([0005], [0031]); and 
set an object placement portion in which an object can be placed from a first mode to a second mode in which the object placement portion is more easily used by an occupant of the vehicle than in the first mode in accordance with a control state of the executed automated driving ([0032]: storage table control unit 17; [0010], [0039]; various positions; [0013], [0018], [0038]: autonomously adjusted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bendewald et al. (US 2016/0375811 A1) in view of Kojima (US 2017/0368936 A1).
Regarding claim 26, Bendewald teaches the vehicle control system according to claim 20, and Bendewald also teaches that the object placement controller sets the object placement portion to be in the second mode when there is a switch to the manual driving ([0032]: storage table control unit 17; [0010], [0039]; various positions; [0013], [0018], [0038]: autonomously adjusted). Bendewald does not teach: “an output device configured to output information, wherein the automated driving controller causes the output device to output information requesting a switch to manual driving when execution of the automated driving ends” or that the object placement controller sets the object placement portion to be in the second mode “when the output device outputs information requesting” a switch to the manual driving. However, Kojima teaches a driving assistance apparatus comprising an output device (presentation device 60 comprising in-vehicle display 61, speaker 62, and driver’s seat 63) which presents a take-over request to switch to manual driving (Fig. 8, step S5) when autonomous driving cannot be continued (Fig. 8, step S2). Following the take-over request presentation, the driver is expected to prepare for manual driving, including stopping driving-unrelated activities ([0126], [0132]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bendewald by providing an output device to output a request to switch to manual driving and initiate preparations for manual driving as taught by Kojima in order to safely transition to manual driving (Kojima [0169]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bendewald et al. (US 2016/0375811 A1) in view of Gunter (US 2014/0219508 A1).
Regarding claim 27, Bendewald teaches the vehicle control system according to claim 16, and Bendewald also teaches a state determiner configured to detect a state of the occupant of the vehicle ([0011]: driver monitoring sensors), but Bendewald does not teach that the object placement controller sets the object placement portion in the second mode “when the state determiner determines that the occupant of the vehicle holds an object in her or his hands”. However, Gunter teaches that a vehicle may detect that a user is carrying bags (e.g. shopping bags, suitcase, packages) and automatically open the trunk of the vehicle ([0019]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bendewald to detect an occupant is holding an item and automatically exposing the storage element as suggested by Gunter in order to improve convenience for the occupant (Gunter [0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662